Exhibit 10.18

 

FIG LLC
EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (together with
the exhibits hereto, this “Agreement”) is entered into as of the fourth day of
August, 2011, by and between FIG LLC, a Delaware limited liability company (the
“Company”), and Peter L. Briger, Jr. (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to secure the services of the Executive for the
benefit of the Company and its “Affiliates” (as defined below) from and after
the date hereof; and

 

WHEREAS, Executive desires to provide such services.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.                                       SERVICES AND DUTIES.

 

(a)                                  General.  From and after January 1, 2012
(which shall be the “Effective Date” of this Agreement), Executive shall be
employed by the Company in the capacity of Principal; in such capacity Executive
shall be a member of the Company’s Management Committee.  The principal location
of Executive’s employment with the Company shall be the present location in
which the Executive performs such services, although Executive understands and
agrees that Executive may also be required to travel from time to time for
business reasons.  Executive shall be a full-time employee of the Company and
shall dedicate all of Executive’s working time to the Company and its Affiliates
and shall have no other employment and no other business ventures which are
undisclosed to the Company or which conflict with Executive’s duties under this
Agreement.  Executive will perform such duties as are required by the Company
from time to time and normally associated with Executive’s position, together
with such additional duties, commensurate with Executive’s positions with the
Company and with its Affiliates, as may be assigned to Executive from time to
time by the Board of Directors of Fortress Investment Group LLC (the “Board”). 
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(i) subject to prior approval of the Board, accepting directorships unrelated to
the Company that do not give rise to any conflict of interests with the Company
or its Affiliates and (ii) engaging in charitable and civic activities, so long
as such outside interests do not interfere individually or in the aggregate with
the performance of the Executive’s duties hereunder.  The Company acknowledges
and approves the current activities of the Executive.

 

--------------------------------------------------------------------------------


 

(b)                                 As to Affiliates.  The Executive shall
report directly to the Board.  Parent agrees that during the Term the Executive
shall serve as an officer of Fortress Investment Group LLC (the “Parent”) and as
a director and officer of each of the Company, FIG Asset Co. LLC and FIG Corp.
and each of their directly controlled entities.

 

(c)                                  Prior Agreement.  The Employment,
Non-Competition and Non-Solicitation Agreement dated as of January 17, 2007 (the
“Prior Agreement”), shall terminate immediately prior to the Effective Date.

 

2.                                       TERM.  Executive’s employment under the
terms and conditions of this Agreement will commence on the Effective Date.  The
term of this Agreement (the “Term”) shall consist of the “Initial Term” and
“Renewal Terms” (as defined below), which, in any case, may be terminated
earlier pursuant to Section 5 hereof.  The Initial Term of this Agreement shall
commence on the Effective Date and end on the fifth anniversary of the Effective
Date.  The Initial Term shall automatically renew for additional one-year
periods (each such one-year period, a Renewal Term), unless either party
delivers to the other party, at least ninety (90) days prior to the end of the
Initial Term or the relevant Renewal Term, a written notice indicating that such
party intends not to extend the Term hereof.  The delivery by the Company
pursuant to this Section 2 of a notice not to extend the Term shall not be
deemed a termination of Executive’s employment by the Company without Cause for
purposes of this Agreement.  If the Term expires, and Executive is employed by
the Company thereafter, such employment shall be “at-will.”  Notwithstanding the
foregoing provisions of this Section 2, the Executive will have the right to
voluntarily terminate his employment with the Company at any time, any such
termination being effective on the date on which a written notice thereof is
delivered to the Company.

 

3.                                       COMPENSATION.

 

(a)                                  Base Salary.  In consideration of
Executive’s full and faithful satisfaction of Executive’s duties under this
Agreement, the Company agrees to pay to Executive a salary in the amount of two
hundred thousand dollars ($200,000) per annum (the “Base Salary”), payable in
accordance with the current regular payroll practices of the Company.  This
means that Executive will be paid his base salary on a semi-monthly basis on the
15th (the “First Payday”) and the last day of each month (the “Second Payday”). 
If the First Payday falls on a holiday or a day outside the regular workweek,
then Executive will be paid on the business day immediately prior to the First
Payday, and if the Second Payday falls on a holiday or a day outside the regular
workweek, then Executive will be paid on the business day immediately prior to
the Second Payday.  The Company reserves the right to modify its payroll
practices and payroll schedule at its sole discretion.  The Base Salary shall be
reviewed on an annual basis by the Board and adjusted at the Board’s sole
discretion; provided, however, in no event shall the Base Salary be reduced
without Executive’s approval.

 

(b)                                 Withholding.  The Company may withhold from
any benefits or taxable compensation due under this Agreement such Federal,
state, and local taxes as may be required or permitted to be withheld pursuant
to any applicable law or regulation.  The Company may determine that any
compensation hereunder constitutes guaranteed payment under Section 707 of the
Code.

 

2

--------------------------------------------------------------------------------


 

4.                                       BENEFITS AND EXPENSE REIMBURSEMENT.

 

(a)                                  Retirement and Welfare Benefits.  During
the Term, Executive will be entitled to all the usual benefits offered to
employees at Executive’s level, including sick time and participation in the
Company’s medical, dental and insurance programs, as well as the ability to
participate in the Company’s 401(k) retirement savings plan, subject to the
applicable limitations and requirements imposed by the terms of such benefit
plans, in each case in accordance with the terms of such plans as in effect from
time to time. Nothing in this Section 4, however, shall require the Company to
maintain any benefit plan or provide any type or level of benefits to its
employees, including Executive.

 

(b)                                 Vacation/Paid Time Off.  Notwithstanding
anything to the contrary in the Company’s vacation or paid time off (“PTO”)
policies, for each calendar year during the Term, Executive shall be entitled to
four (4) weeks (20 business days) vacation and paid time off under the Company’s
“PTO” plan for each calendar year.

 

(c)                                  Reimbursement of Expenses.  Subject to
Section 5(f) below, the Company shall reimburse Executive for any expenses
reasonably and necessarily incurred by Executive in furtherance of Executive’s
duties hereunder, including travel, meals and accommodations, upon submission by
Executive of vouchers or receipts and in compliance with such rules and policies
relating thereto as the Company may from time to time adopt.

 

5.                                       TERMINATION.  Executive’s employment
shall be terminated at the earliest to occur of the following: (i) at the end of
the Term unless Executive agrees to continue working for the Company on an
“at-will” basis (as described above in Section 2), (ii) the date on which the
Board delivers written notice that Executive is being terminated for Disability
(as defined below), or (iii) the date of Executive’s death.  In addition,
Executive’s employment with the Company may be terminated (i) by the Company for
“Cause” (as defined below), effective on the date on which a written notice to
such effect is delivered to Executive; (ii) by the Company at any time without
Cause, effective on the date on which a written notice to such effect is
delivered to Executive or such other date as is reasonably designated by the
Company; or (iii) by Executive at any time, effective on the date on which a
written notice to such effect is delivered to the Company.

 

(a)                                  Termination by Company with Cause.  If
Executive’s employment with the Company is terminated by the Company with Cause,
Executive shall not be entitled to any further compensation or benefits other
than accrued but unpaid Base Salary (payable as provided in Section 3(a) hereof)
and accrued and unused vacation pay through the date of such termination
(collectively, the “Accrued Benefits”), which Accrued Benefits shall be payable
to Executive within thirty (30) days following the termination date.

 

(b)                                 Termination by Company without Cause.  If
Executive’s employment is terminated by the Company without Cause prior to the
end of the Term hereof, then Executive shall be entitled to the Accrued
Benefits, and, subject to Executive’s execution (within forty-five (45) days
following termination of employment) and non-revocation of a signed release of
claims in a form adopted by the Board from time to time (a “Release”), a lump
sum separation payment equal to three (3) times the Executive’s then-current
Base Salary.  Amounts due

 

3

--------------------------------------------------------------------------------


 

pursuant to the preceding sentence shall be payable to you on or before
March 15th of the year immediately following the year in which termination of
employment occurs.  Termination by the Company without Cause is subject to the
approval of the holders of the Class B shares of the Parent pursuant to the
Shareholders Agreement in effect between the Executive, certain other
individuals and the Parent, as such may be amended from time to time.

 

(c)                                  Death, Disability or Termination by
Executive.  If Executive’s employment is terminated voluntarily by Executive or
by reason of Executive’s death or Disability prior to the end of the Term, in
lieu of any other payments or benefits, Executive (or Executive’s estate, as
applicable) shall be entitled to the Accrued Benefits, which Accrued Benefits
shall be payable to Executive within thirty (30) days following the termination
date.

 

(d)                                 Definitions. For purposes of this Agreement:

 

“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.

 

“Cause” means:

 

(i)  the willful engaging by the Executive in illegal or fraudulent conduct or
gross misconduct which, in each case, is materially and demonstrably injurious
(x) to the Parent, the Company or any of Parent’s other controlled Affiliates
other than the Fortress Funds (as defined in Section 8(l) hereof) and their
Subsidiaries, (y) to the reputation of the Executive, the Parent, the Company or
any of Parent’s other controlled Affiliates other than the Fortress Funds and
their Subsidiaries, or (z) to any of the Parent’s or the Company’s material
funds or businesses, or

 

(ii) conviction of a felony or guilty or nolo contendere plea by the Executive
with respect thereto, or

 

(iii)  a material breach by the Executive of the non-competition or
non-solicitation covenants provided in Section 6 hereof and Exhibit A hereto, if
such breach is curable and is not cured within thirty business days following
receipt of a notice of such breach or if such breach is not curable.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company or was
done or omitted to be done with reckless disregard to the consequences. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is

 

4

--------------------------------------------------------------------------------


 

provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board, the Executive is guilty of the conduct constituting Cause
and specifying the particulars thereof in detail.

 

“Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of the Executive’s
duties hereunder on a full-time basis for (i) periods aggregating
one-hundred-eighty (180) days, whether or not continuous, in any continuous
period of three-hundred-and-sixty-five (365) days or, (ii) where Executive’s
absence is adversely affecting the performance of the Company in a significant
manner, periods greater than ninety (90) days and Executive is unable to resume
Executive’s duties on a full time basis within ten (10) days following receipt
of written notice of the Board’s determination under this clause (ii).

 

“Subsidiary” means a subsidiary of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.

 

(e)                                  Resignation as Officer or Director.  Upon
the termination of employment for any reason, Executive shall resign each
position (if any) that Executive then holds as an officer or director of the
Company or any of its Subsidiaries.  Executive’s execution of this Agreement
shall be deemed the grant by Executive to the officers of the Company and its
Affiliates of a limited power of attorney to sign in Executive’s name and on
Executive’s behalf documentation solely for the limited purpose of effectuating
such resignations.

 

(f)                                    Section 409A.  The intent of the parties
is that payments and benefits under this Agreement (including all exhibits
hereto) comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and be
administered to be in compliance therewith.  Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement, and no payment shall be due to Executive under this Agreement, until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Code Section 409A.  Any payments described in
this Agreement that are due within the “short-term deferral period” as defined
in Code Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise.  The amount of expenses that are eligible for
reimbursement in any taxable year shall not affect the amount of expenses
eligible for reimbursement in another taxable year.  Any reimbursements of such
expenses shall be made by the end of the year following the year in which the
related expenses were incurred, or, in the case of reimbursements for any taxes
to which Executive becomes entitled, by the end of the year following the year
in which Executive remits the related taxes, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A.

 

Each amount to be paid or benefit to be provided to Executive pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A
shall be

 

5

--------------------------------------------------------------------------------


 

construed as a separate identified payment for purposes of Code Section 409A. 
Notwithstanding anything to the contrary in this Agreement, to the extent that
any payments to be made in connection with Executive’s separation from service
would result in the imposition of any individual penalty tax imposed under Code
Section 409A, the payment shall instead be made on the first business day after
the earlier of (i) the date that is six (6) months following such separation
from service and (ii) Executive’s death.

 

6.                                       RESTRICTIVE COVENANTS.  The parties
agree that the restrictive covenants set forth in Exhibit A hereto (the
“Restrictive Covenants”) are incorporated herein by reference and shall be
deemed to be contained herein.  The Executive understands, acknowledges and
agrees that the Restrictive Covenants apply (i) during his employment under this
Agreement, during any period of employment by (x) the Company or (y) any
Affiliate following the termination of this Agreement or the expiration of the
Term of this Agreement, and (ii), as provided in Exhibit A hereto, during the
periods specified following termination of his employment by the Company and by
any Affiliate which may have employed him.

 

7.                                       ASSIGNMENT.  This Agreement, and all of
the terms and conditions hereof, shall bind the Company and its successors and
assigns and shall bind Executive and Executive’s heirs, executors and
administrators.  No transfer or assignment of this Agreement shall release the
Company from any obligation to Executive hereunder.  Neither this Agreement, nor
any of the Company’s rights or obligations hereunder, may be assigned or are
otherwise subject to hypothecation by Executive.  The Company may assign the
rights and obligations of the Company hereunder, in whole or in part, to any of
the Company’s Subsidiaries or Affiliates, or to any other successor or assign in
connection with the sale of all or substantially all of the Company’s assets or
equity or in connection with any merger, acquisition and/or reorganization,
provided the assignee assumes the obligations of the Company hereunder.

 

8.                                       GENERAL.

 

(a)                                  Notices.  Any notices provided hereunder
must be in writing and shall be deemed effective upon the earlier of one
business day following personal delivery (including personal delivery by
courier), or the third business day after mailing by first class mail to the
recipient at the address indicated below:

 

To the Company:

 

General Counsel

Fortress Investment Group LLC

1345 Avenue of the Americas
47th Floor

New York, NY  10105

 

To Executive at the location set forth in the Company’s records.

 

or to such other address or to the attention of such other person as the
recipient party may have specified by prior written notice to the sending party.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Severability.  Any provision of this
Agreement which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this paragraph be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions hereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction.  If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable.

 

(c)                                  Entire Agreement.  This document, together
with its attached exhibits, constitutes the final, complete, and exclusive
embodiment of the entire agreement and understanding between the parties related
to the subject matter hereof and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral, including, without limitation, the Prior Agreement.

 

(d)                                 Counterparts.  This Agreement may be
executed on separate counterparts, any one of which need not contain signatures
of more than one party, but all of which taken together will constitute one and
the same agreement.

 

(e)                                  Amendments.  No amendments or other
modifications to this Agreement may be made except by a writing signed by both
parties.  No amendment or waiver of this Agreement requires the consent of any
individual, partnership, corporation or other entity not a party to this
Agreement.  Nothing in this Agreement, express or implied, is intended to confer
upon any third person any rights or remedies under or by reason of this
Agreement.

 

(f)                                    Choice of Law.  All questions concerning
the construction, validity and interpretation of this Agreement will be governed
by the laws of the State of New York without giving effect to principles of
conflicts of law of such state.

 

(g)                                 Survivorship.  The provisions of this
Agreement necessary to carry out the intention of the parties as expressed
herein (including, without limitation, the Restrictive Covenants provided in
Section 6 hereof and Exhibit A hereto) shall survive the termination or
expiration of this Agreement.

 

(h)                                 Waiver.  The waiver by either party of the
other party’s prompt and complete performance, or breach or violation, of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation, and the failure by any party hereto to
exercise any right or remedy which it may possess hereunder shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation. No waiver shall be
deemed to have occurred unless set forth in a writing executed by or on behalf
of the waiving party. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

7

--------------------------------------------------------------------------------

 


 

(i)                                     Captions.  The captions of this
Agreement are for convenience and reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision hereof.

 

(j)                                     Construction.  The parties acknowledge
that this Agreement is the result of arm’s-length negotiations between
sophisticated parties, each afforded representation by legal counsel.  Each and
every provision of this Agreement shall be construed as though both parties
participated equally in the drafting of the same, and any rule of construction
that a document shall be construed against the drafting party shall not be
applicable to this Agreement.

 

(k)                                  Arbitration.  Except as necessary for the
Company, its Subsidiaries, Affiliates, and their respective successors or
assigns or Executive to specifically enforce or enjoin a breach of this
Agreement (to the extent such remedies are otherwise available, including as
provided and limited in Section 8(l) hereof), the parties agree that any and all
disputes that may arise in connection with, arising out of or relating to this
Agreement, or any dispute that relates in any way, in whole or in part, to
Executive’s services on behalf of the Company or any Affiliate, any compensation
relating to such services, the termination of such services or any other dispute
by and between the parties or their Subsidiaries, Affiliates, and their
respective successors or assigns, shall be submitted to binding arbitration in
New York, New York, according to the National Employment Dispute Resolution
Rules and procedures of the American Arbitration Association.  The parties agree
that each party shall bear its or his own expenses incurred in connection with
any such dispute.  Subject to Section 8(l) hereof, this arbitration obligation
extends to any and all claims that may arise by and between the parties or their
Subsidiaries, Affiliates and their respective successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the United States Constitution, and applicable
state and federal fair employment laws, federal and state equal employment
opportunity laws, and federal and state labor statutes and regulations,
including, but not limited to, the Civil Rights Act of 1964, as amended, the
Fair Labor Standards Act, as amended, the Americans With Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended, and any other state or federal law.

 

(l)                                     Third Party Beneficiaries.  Except as
expressly provided herein, nothing in this Agreement shall confer any rights or
remedies upon any Person other than the parties hereto.  In any provision of the
Agreement which provides rights or remedies to, or permits the assignment of
rights to, Affiliates or Subsidiaries of the Company, the terms “Affiliates” and
“Subsidiaries” shall be construed to exclude (i) any fund or similar collective
investment vehicle or managed account formed primarily for the purpose of
investing the capital of third parties (whether formed as a limited partnership,
a corporation, a limited liability company or other similar form) managed by the
Company or its Affiliates (the “Fortress Funds”) and (ii) any entities
controlled by any Fortress Fund.  In the discretion of the Board, any right or
remedy which a Fortress Fund or an entity controlled by a Fortress Fund would
otherwise have (but for the immediately preceding sentence) may be asserted or
pursued by the Company or another

 

8

--------------------------------------------------------------------------------


 

Affiliate of the Company on behalf of such Fortress Fund or its controlled
entity; further, in the discretion of the Board, any obligation (including,
without limitation, any obligation to arbitrate) which a Fortress Fund or an
entity controlled by a Fortress Fund might otherwise have under this Agreement
may be exclusively undertaken by the Company or another Affiliate of the Company
on behalf of such Fortress Fund or its controlled entity.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

 

FIG LLC

 

 

 

By:

/s/ David N. Brooks

 

 

Name: David N. Brooks

 

 

Title: Secretary

 

 

 

 

 

/s/ Peter L. Briger, Jr.

 

 

Name: Peter L. Briger, Jr.

 

 

Title: Principal and Co-Chairman of the Board of Directors

 

Signature Page for Peter L. Briger, Jr. Employment Agreement

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Restrictive Covenants

 

The Executive understands, acknowledges and agrees that, by virtue of his equity
interest in the Company and/or its Affiliates, his previous services to the
Company and its Affiliates, and his employment by the Company pursuant to this
Agreement, directly or indirectly, he acquired, had access to, or was otherwise
exposed to, and shall acquire, have access to or be otherwise exposed to
confidential information of the Company and its Affiliates (the “Confidential
Information,” as defined below) and he has met and developed relationships with,
and will meet and develop relationships with, the Company’s potential and
existing financing sources, capital market intermediaries, investors, employees
and consultants.

 

The Company and its Affiliates are engaged throughout the United States and the
world in the business of raising, managing, investing the assets of and making
investments in private equity funds, hedge funds, publicly traded alternative
investment vehicles and other alternative asset investment vehicles (the
“Business”).   In addition, the Company and its Affiliates are also engaged in
expanding their business by developing new investment strategies, investment
vehicles, business concepts and services (the “Developing Business”).  As part
of this Developing Business, the Company and its Affiliates have developed and
continue to develop trade secrets, confidential business information, valuable
relationships with prospective and existing business, financial and other
counterparties and others, and to create goodwill associated with these
relationships and businesses.  The Developing Business is a substantial business
asset owned by and proprietary to the Company and/or its Affiliates, as
applicable. The Executive acknowledges that (i) the Business and Developing
Business are global in nature and the Executive is among the limited number of
individuals leading the Business and Developing Business, (ii) the Company is
entering into this Agreement, with all its provisions including the Restrictive
Covenants, as part of a larger transaction, of which the Restrictive Covenants
are an essential part, (iii) he has been fully advised by counsel in connection
with the negotiation of this Agreement and the Restrictive Covenants, (iv) he is
familiar with the laws which govern the enforceability of restrictive covenants
in the jurisdictions where the Business is carried on and where the Developing
Business is under consideration, and agrees that these Restrictive Covenants,
including, without limitation, the non-competition covenant, are reasonable,
valid and enforceable in the context of this Agreement, and (v) compliance with
the Restrictive Covenants, including, without limitation, the non-competition
covenant, will not create any hardship for the Executive as he has independent
means and sufficient income, including the payments to be made pursuant to the
Principal Compensation Plan and related agreements, to be fully self-supporting
without competing with the Company in the Business or Developing Business or
violating any of the Restrictive Covenants.  Nothing contained in this
Exhibit shall limit any common law or statutory obligation that the Executive
may have to the Company or any of its Affiliates.

 

A.                                   Non-competition.  The Executive agrees that
during the period of his employment with the Company (or any Affiliate) and, if
he shall have terminated his employment voluntarily or if the Company or its
Affiliate shall have terminated his employment with Cause, for the eighteen-

 

11

--------------------------------------------------------------------------------


 

month period immediately following termination of such employment (whether or
not such termination occurs during the Term of this Agreement), the Executive
shall not, directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member, shareholder of a closely held corporation
or shareholder in excess of five percent of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that is a Competing Business (as defined below), either in the United
States or in any other place in the world where the Company or any of its
Affiliates, successors or assigns engages in the Business or proposes to engage
in the Developing Business.  Solely for purposes of this Exhibit: “Competing
Business” means any business (other than the Business or Developing Business of
the Company, its successors or assigns or Affiliates) which (i) raises, manages,
invests the assets of and/or makes investments in private equity funds, hedge
funds, publicly traded alternative investment vehicles, managed accounts or
other alternative asset investment vehicles, or the persons who manage, advise
or own such investment vehicles, (ii) makes investments of the type being made
at any time during the Term (or during the period of Executive’s employment) by
the Company or any Affiliate, (iii) otherwise competes in any fashion with the
Business, or (iv) otherwise competes with, makes investments contemplated by or
provides services contemplated by the Developing Business.

 

B.                                     Non-solicitation of Employees, Etc.  The
Executive agrees that during the period of his employment with the Company (or
any Affiliate) and during the two-year period immediately following the date of
termination of the Executive’s employment with the Company or any Affiliate for
any reason (whether or not such termination occurs during the Term of this
Agreement), the Executive shall not, directly or indirectly, (i) solicit or
induce any officer, director, employee, agent or consultant of the Company or
any of its successors, assigns or Affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns or
Affiliates for the purpose of associating with any Competing Business, or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company or its successors, assigns or
Affiliates, for any other reason or (ii) hire any individual who left the employ
of the Company or any of its Affiliates during the immediately preceding
one-year period.

 

C.                                     Non-solicitation of Investors, Etc.  The
Executive agrees that during the period of his employment with the Company (or
any Affiliate) and for the two-year period immediately following the date of
termination of the Executive’s employment with the Company or any Affiliate for
any reason (whether or not such termination occurs during the Term of this
Agreement), the Executive shall not, directly or indirectly, solicit or induce
(i) any investors, financing sources or capital market intermediaries of the
Company or its successors, assigns or Affiliates or (ii) any consultants then
under contract to the Company or its successors, assigns or Affiliates, to
terminate (or diminish in any material respect) his, her or its relationship
with the Company or its successors, assigns or Affiliates, for the purpose of
associating with any Competing Business, or otherwise encourage such investors,
financing sources, capital market intermediaries or consultants, to terminate
(or diminish in any respect) his, her or its relationship with the Company or
its successors, assigns or Affiliates, for any other reason.  Nothing in this
paragraph applies to those investors, financing sources, capital market
intermediaries or consultants who did not conduct business with the Company, or
its successors, assigns or

 

12

--------------------------------------------------------------------------------


 

Affiliates during the Executive’s employment with, or the period in which
Executive held, directly or indirectly, an ownership interest in, the Company or
any Affiliate.

 

D.                                    Confidentiality.  All books of account,
records, systems, correspondence, documents, and any and all other data, in
whatever form, concerning or containing any reference to the works and business
of the Company or its Affiliates shall belong to the Company and shall be given
up to the Company whenever the Company requires the Executive to do so.  The
Executive agrees that the Executive shall not at any time during the Executive’s
employment or thereafter, without the Company’s prior written consent, disclose
to any person (individual or entity) any information or any trade secrets, plans
or other information or data, in whatever form, (including, without limitation,
(a) any investment, financing or capital-raising strategies and practices,
pricing information and methods, training and operational procedures,
advertising, marketing, and sales information or methodologies or financial
information of the Company or any of its Affiliates, investors, financing
sources or capital market intermediaries, including, without limitation, any
information relating to the investment performance of any fund or business
managed by the Company or any of its Affiliates, and (b) any Proprietary
Information (as defined below)), concerning practices, businesses, procedures,
systems, plans or policies of the Company or any of its Affiliates
(collectively, “Confidential Information”), nor shall the Executive utilize any
such Confidential Information in any way or communicate with or contact any such
investor, financing source or capital market intermediary, other than in
connection with the Executive’s employment by the Company (or any Affiliate). 
The Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on the
Executive’s activities contained in this Agreement and all other nondisclosure
policies of the Company are required for the Company’s reasonable protection.
Confidential Information shall not include any information that has otherwise
been disclosed to the public not in violation of this Agreement or, in the case
of disclosure by other Persons, not in violation of any agreements to which they
are party. This confidentiality provision shall survive the termination of the
Agreement to which it is an exhibit and shall not be limited by any other
confidentiality agreements entered into with the Company or any of its
Affiliates.

 

The Executive agrees that the Executive shall promptly disclose to the Company
all information and inventions generated, conceived or first reduced to practice
by him alone or in conjunction with others, during or after working hours, while
in the employ of the Company or while rendering services to the Company’s
Affiliates prior to the Effective Date (all of which is collectively referred to
herein as “Proprietary Information”); provided, however, that such Proprietary
Information shall not include (a) any information that has otherwise been
disclosed to the public not in violation of this Agreement and (b) general
business knowledge and work skills of the Executive, even if developed or
improved by the Executive while in the employ of, or rendering services to, the
Company or its Affiliates.  All such Proprietary Information shall be the
exclusive property of the Company and is hereby assigned by the Executive to the
Company.  The Executive’s obligation to the Company relative to the disclosure
of such Proprietary Information shall continue beyond the Executive’s
termination of employment and the Executive shall, at the Company’s expense,
give the Company all assistance it reasonably requires to perfect, protect and
use its right to the Proprietary Information.

 

E.                                      Disparaging Comments.  The Executive
agrees that during the period of the Executive’s employment with the Company (or
any Affiliate) and thereafter, the Executive shall not make

 

13

--------------------------------------------------------------------------------


 

any disparaging or defamatory comments regarding the Company or any Affiliate
or, after termination of his employment relationship with the Company or any
Affiliate, make any comments concerning any aspect of the termination of their
relationship.  The obligations of the Executive under this paragraph shall not
apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.

 

F.                                      Continuing Obligations to the Company
and its Affiliates. In addition, commencing on the Effective Date, Executive
will cooperate in all reasonable respects with the Company and its Affiliates in
connection with any and all existing or future litigation, actions or
proceedings (whether civil, criminal, administrative, regulatory or otherwise)
brought by or against the Company or any of its Affiliates, to the extent the
Company reasonably deems Executive’s cooperation necessary.  Executive shall be
reimbursed for all out-of-pocket expenses (in accordance with Company policy in
effect from time to time) incurred by him as a result of such cooperation.

 

G.                                     Acknowledgement.  The Executive agrees
and acknowledges that each Restrictive Covenant herein is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of the Company and its Affiliates, imposes no undue hardship on the
Executive, is not injurious to the public, and that any violation of any of
these Restrictive Covenants shall be specifically enforceable in any court with
jurisdiction upon short notice.  The Executive agrees and acknowledges that a
portion of the compensation paid to Executive under the Agreement to which this
Exhibit is attached will be paid in consideration of the covenants contained in
this Exhibit, the sufficiency of which consideration is hereby acknowledged.  If
any provision of this Exhibit as applied to the Executive or to any circumstance
is adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Exhibit. If the scope of any such provision, or any part
thereof, is too broad to permit enforcement of such provision to its full
extent, the Executive agrees that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, to the extent necessary to permit enforcement, and,
in its reduced form, such provision shall then be enforceable and shall be
enforced.  The Executive agrees and acknowledges that the breach of this
Exhibit will cause irreparable injury to the Company and its Affiliates and upon
breach of any provision of this Exhibit, the Company and its Affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief;
provided, however, that this shall in no way limit any other remedies which the
Company and its Affiliates may have (including, without limitation, the right to
seek monetary damages).  Each of the covenants in this Exhibit shall be
construed as an agreement independent of any other provisions in the Agreement
to which it is attached, other than the consideration for such covenant provided
in the Agreement.

 

14

--------------------------------------------------------------------------------

 